DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Response to Amendment
	Examiner acknowledges the amendment filed 16 December 2021 wherein: claims 1 and 8 are amended; claims 1-25 are pending, of which claims 11-22 are withdrawn.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 11-22 directed to an invention non-elected without traverse.  Accordingly, claims 11-22 been cancelled.

Response to Arguments
Applicant’s arguments, see Remarks (pages 7-10), filed 16 December 2021, with respect to claims 1-10 and 23-25 have been fully considered and are persuasive.  The rejection of 20 August 2021 has been withdrawn.

Allowable Subject Matter
Claims 1-10 and 23-25 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest a binding layer disposed between the active layer and the substrate layer, the binding layer including a first functional group that bonds to the organolead trihalide perovskite single crystal and a second functional group that bonds with the oxide.
Wei (Wei et al., “Sensitive X-ray detectors made of methylammonium lead tribromide perovskite single crystals”, Nature Photonics, March 21, 2016, vol. 10 pp. 333-339; a copy is included with the IDS filed 07 January 2019) discloses a perovskite single crystal X-ray radiation detector device (Abstract ln2-3 "Here, we report a sensitive Xray detector made of methylammonium lead bromide perovskite single crystals"), comprising: an X-ray wavelength-responsive active layer including an organolead trihalide perovskite single crystal (p334, "Figure 1c X-ray generated charges, MAPbBr3 single crystal", MAPbBr3 is methylammonium lead tri-bromide); a substrate layer (p334, "Figure 1c Ag or Au"); and a binding layer disposed between the active layer and the 
Sun (Sun et al., “Plasmonic-enhanced perovskite graphene hybrid photodetectors,” Nanoscale, February 5, 2016, vol. 8, pp. 7377-7383) teaches a perovskite-based photodetector (Title "Plasmonic-enhanced perovskite-graphene hybrid Photodetectors"), comprising an active layer including an organolead trihalide perovskite (p7378, left col 2nd para "To integrate Au-NPs into perovskite CH3NH3PbI3-graphene (denoted as P-G hereinafter) hybrid devices"); a substrate layer comprising an oxide (p7378, right col ln1-2 "Au-NPs were bonded on the Si/SiO2 substrates"); and a binding layer disposed between the active layer and the substrate layer, the binding layer including a first functional group and a second functional group (p7378, right col ln2-3 "through a self-assembled monolayer of 3-aminopropyltriethoxysilane (APTES)").
	While X-ray detectors comprising an active layer and a substrate layer were generally known in the art, as were organolead trihalide perovskite single crystals, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed binding layer.
	Accordingly, claim 1 is allowed.

	Regarding claims 2-10 and 23-25, the claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884